 



Exhibit 10.7

ENCORE MEDICAL CORPORATION
2000 NON-EMPLOYEE DIRECTORS OPTION PLAN

ARTICLE 1. PURPOSE OF THE PLAN

     The Plan is intended to promote the interests of the Corporation by
providing the non-employee members of the Board with the opportunity to acquire
a proprietary interest, or otherwise increase their proprietary interest, in the
Corporation as an incentive for them to remain in the service of the
Corporation.

ARTICLE 2. ADMINISTRATION

     The terms and conditions of each automatic option grant (including the
timing and pricing of the option grant) shall be determined by the express terms
and conditions of the Plan, and neither the Board nor any committee of the Board
shall exercise any discretionary functions with respect to option grants made
pursuant to the Plan.

ARTICLE 3. STOCK SUBJECT TO THE PLAN

     A. Shares of Common Stock shall be available for issuance under the Plan
and shall be drawn from either the Corporation’s authorized but unissued shares
of Common Stock or from reacquired shares of Common Stock, including shares
repurchased by the Corporation on the open market. The number of shares of
Common Stock reserved for issuance over the term of the Plan shall be fixed at
seven hundred fifty thousand (750,000) shares.

     B. Should one or more outstanding options under this Plan expire or
terminate for any reason prior to exercise in full, then the shares subject to
the portion of each option not so exercised shall be available for subsequent
option grant under the Plan. In addition, should the exercise price of an
outstanding option under the Plan be paid with shares of Common Stock, then the
number of shares of Common Stock available for issuance under the Plan shall be
reduced by the net number of shares of Common Stock actually issued to the
holder of such option.

     C. Should any change be made to the Common Stock issuable under the Plan by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the number and/or class of securities
for which automatic option grants are to be subsequently made to each newly-
elected or continuing non-employee Board member under the Plan, and (iii) the
number and/or class of securities and price per share in effect under each
option outstanding under the Plan. The adjustments to the outstanding options
shall be made by the Board in a manner which shall preclude the enlargement or
dilution of rights and benefits under such options and shall be final, binding
and conclusive.

As amended May 16, 2002

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE 4. ELIGIBILITY

     The individuals eligible to receive automatic option grants pursuant to the
provisions of this Plan shall be limited to (i) those individuals serving as
non-employee Board members on the Effective Date and (ii) those individuals who
are first elected or appointed as non-employee Board members after the Effective
Date, whether through appointment by the Board or election by the Corporation’s
stockholders. A non-employee Board member shall not be eligible to receive the
initial automatic option grant if such individual has previously been in the
employ of the Corporation (or any parent or subsidiary). However, a non-employee
Board member shall be eligible to receive one or more annual option grants,
whether or not he or she has previously been in the employ of the Corporation
(or any parent or subsidiary). Each non-employee Board member eligible to
participate in the Plan pursuant to the foregoing criteria is hereby designated
an Eligible Director.

ARTICLE 5. TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS

     A. Grant Date. Option grants shall be made on the date of each Annual
Meeting, beginning with the 2000 Annual Meeting. Each Eligible Director who
serves on the Board at the time of that Annual Meeting, whether or not standing
for re-election, shall automatically be granted a non-statutory option to
purchase 15,000 shares of Common Stock. An Eligible Director who resigns
effective at an Annual Meeting shall not be eligible to be granted a
non-statutory option at that time. There shall be no limit on the number of such
annual 15,000-share option grants any one Eligible Director may receive over his
or her period of continued Board service. In addition to the annual 15,000-share
option grant, the Chairperson of the Audit Committee shall be granted an
additional non-statutory option to purchase 5,000 shares of Common Stock under
the same terms and conditions as the annual 15,000-share option grant.

     B. Exercise Price. The exercise price per share of Common Stock subject to
each automatic option grant shall be equal to one hundred percent (100%) of the
Fair Market Value per share of Common Stock on the automatic grant date.

     C. Payment. The exercise price shall become immediately due upon exercise
of the option and shall be payable in one of the alternative forms specified
below: (i) full payment in cash or check made payable to the Corporation’s
order; or (ii) full payment in shares of Common Stock held for the requisite
period necessary to avoid a charge to the Corporation’s earnings for
financial-reporting purposes and valued at Fair Market Value on the Exercise
Date (as such term is defined below); or (iii) full payment in a combination of
shares of Common Stock held for the requisite period necessary to avoid a charge
to the Corporation’s earnings for financial-reporting purposes and valued at
Fair Market Value on the Exercise Date and cash or check payable to the
Corporation’s order; or (iv) full payment through a broker-dealer sale and
remittance procedure pursuant to which the non-employee Board member (a) shall
provide irrevocable written instructions to a Corporation-designated brokerage
firm to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares and (b) shall concurrently provide written directives to the Corporation
to deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale transaction. For purposes of this
Section 5.C, the Exercise Date shall be the date on which written notice of the
option exercise is delivered to the Corporation. Except to the extent the sale
and remittance procedure specified above is used, payment of the exercise price
for the purchased shares must accompany the exercise notice.

As amended May 16, 2002

- 2 -



--------------------------------------------------------------------------------



 



     D. Exercisability/Vesting. Each automatic grant shall become exercisable
for one hundred percent (100%) of the option shares upon the optionee’s
completion of one year of Board service. Exercisability of the option shall be
subject to acceleration as provided in Article 6. In no event, however, shall
the option become exercisable for any additional option shares after the
Optionee’s cessation of Board service.

     E. Option Term. Each automatic grant under the Plan shall have a maximum
term of ten (10) years measured from the automatic grant date.

     F. Non-Transferability. During the lifetime of the Optionee, each automatic
option grant shall be exercisable only by the Optionee and shall not be
assignable or transferable by the Optionee other than a transfer of the option
effected by will or by the laws of descent and distribution following Optionee’s
death.

     G. Effect of Termination of Board Service.

     1. Should the Optionee cease to serve as a Board member for any reason
(other than death) while holding one or more automatic option grants under the
Plan, then such individual shall have a twelve (12)-month period following the
date of such cessation of Board service in which to exercise each such option
for any or all of the option shares for which the option is exercisable at the
time of his or her cessation of Board service. Each such option shall
immediately terminate and cease to be outstanding, at the time of such cessation
of Board service, with respect to any option shares for which the option is not
otherwise at that time exercisable.

     2. Should the Optionee die while serving as a Board member or within twelve
(12) months after cessation of Board service, then any automatic option grant
held by the Optionee at the time of death may subsequently be exercised, for the
option shares for which the option is exercisable at the time of his or her
cessation of Board service (less any option shares purchased by the Optionee
prior to death), by the personal representative of the Optionee’s estate or by
the person or persons to whom the option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution. The
right to exercise each such option shall lapse upon the expiration of the twelve
(12)-month period measured from the date of the Optionee’s cessation of service.

     3. In no event shall any automatic grant under this Plan remain exercisable
after the expiration date of the maximum ten (10)-year option term. Upon the
expiration of the applicable post-service exercise period under subparagraphs 1
through 2 above or (if earlier) upon the expiration of the maximum ten (10)-year
option term, the automatic grant shall terminate and cease to be outstanding for
any option shares for which the option was not exercisable at the time of the
Optionee’s cessation of Board service.

     H. Stockholder Rights. The holder of an automatic option grant shall have
none of the rights of a stockholder with respect to any shares subject to such
option until such individual shall have exercised the option and paid the
exercise price for the purchased shares.

     I. Remaining Terms. The remaining terms and conditions of each automatic
option grant shall be as set forth in the form Stock Option Agreement approved
for use under the Plan.

As amended May 16, 2002

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE 6. SPECIAL ACCELERATION EVENTS

     A. In the event of any Change in Control, the shares of Common Stock at the
time subject to each outstanding option but not otherwise fully exercisable
shall automatically accelerate in full so that each such option shall,
immediately prior to the specified effective date for the Change in Control,
become fully exercisable for all of the shares of Common Stock at the time
subject to that option. Immediately following the consummation of the Change in
Control, each automatic option grant under the Plan shall terminate and cease to
be outstanding, except to the extent assumed by the successor corporation or its
parent company.

     B. The automatic option grants outstanding under the Plan shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

ARTICLE 7. AMENDMENT OF THE PLAN AND AWARDS

     The Board has complete and exclusive power and authority to amend or modify
the Plan (or any component thereof) in any or all respects whatsoever. However,
no such amendment or modification shall adversely affect rights and obligations
with respect to options at the time outstanding under the Plan, unless the
affected Optionees consent to such amendment. Stockholder approval shall be
obtained to the extent required by applicable law.

ARTICLE 8. EFFECTIVE DATE AND TERM OF PLAN

     A. The Plan shall become effective on the Effective Date. One or more
automatic option grants may be made under the Plan at any time on or after the
Effective Date.

     B. The Plan shall terminate upon the earlier of (i) April 30, 2010 or
(ii) the date on which all shares available for issuance under the Plan shall
have been issued pursuant to the exercise of the options granted under the Plan.
If the date of termination is determined under clause (i) above, then all option
grants outstanding on such date shall thereafter continue to have force and
effect in accordance with the provisions of the agreements evidencing those
option grants.

ARTICLE 9. USE OF PROCEEDS

     Any cash proceeds received by the Corporation from the sale of shares
pursuant to option grants under the Plan shall be used for general corporate
purposes.

ARTICLE 10. REGULATORY APPROVALS

     A. The implementation of the Plan, the granting of any option under the
Plan and the issuance of Common Stock upon the exercise of the option grants
made hereunder shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted under it, and the Common Stock issued
pursuant to it.

As amended May 16, 2002

- 4 -



--------------------------------------------------------------------------------



 



     B. No shares of Common Stock or other assets shall be issued or delivered
under this Plan unless and until there shall have been compliance with all
applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of the Nasdaq National Market or any Stock Exchange on which the Common Stock is
then listed for trading.

ARTICLE 11. NO IMPAIRMENT OF RIGHTS

     Neither the action of the Corporation in establishing the Plan nor any
provision of the Plan shall be construed or interpreted so as to affect
adversely or otherwise impair the right of the Corporation or the stockholders
to remove any individual from the Board at any time in accordance with the
provisions of applicable law.

ARTICLE 12. MISCELLANEOUS PROVISIONS

     A. The right to acquire Common Stock or other assets under the Plan may not
be assigned, encumbered or otherwise transferred by any Optionee.

     B. The provisions of the Plan relating to the exercise of options shall be
governed by the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

     C. The provisions of the Plan shall inure to the benefit of, and be binding
upon, the Corporation and its successors or assigns, whether by Change in
Control or otherwise, and the Optionees, the legal representatives of their
respective estates, their respective heirs or legatees and their permitted
assignees.

ARTICLE 13. DEFINITIONS

     A. Annual Meeting: the annual meeting of the Corporation’s stockholders.

     B. Board: the Corporation’s Board of Directors.

     C. Code: the Internal Revenue Code of 1986, as amended.

     D. Common Stock: shares of the Corporation’s common stock.

     E. Corporation: Encore Medical Corporation, a Delaware corporation.

     F. Change in Control: a change in ownership or control of the Corporation
effected through either of the following transactions:

     (a) the consummation of a merger or consolidation of the Corporation with
or into another entity or any other corporate reorganization, if more than fifty
percent (50%) of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not stockholders of the
Corporation immediately prior to such merger, consolidation or other
reorganization;

As amended May 16, 2002

- 5 -



--------------------------------------------------------------------------------



 



     (b) the sale, transfer or other disposition of all or substantially all of
the Corporation’s assets;

     (c) a change in the composition of the Board, as a result of which fewer
than one-third of the incumbent directors are directors who either (i) had been
directors of the Corporation on the date twenty-four (24) months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (ii) were elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved;

     (d) any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities of the Corporation representing at least 50% of the total voting
power represented by the Corporation’s then outstanding voting securities. For
purposes of this Paragraph (d), the term “person” shall have the same meaning as
when used in sections 13(d) and 14(d) of the 1934 Act but shall exclude (i) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or of a parent or subsidiary and (ii) a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of the Common Stock of the Corporation;
or

     (e) a transaction shall not constitute a Change in Control if its sole
purpose is to change the state of the Corporation’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.

     G. Effective Date: May 25, 2000.

     H. Fair Market Value: the Fair Market Value per share of Common Stock
determined in accordance with the following provisions:

     1. If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

     2. If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

As amended May 16, 2002

- 6 -



--------------------------------------------------------------------------------



 



     I. 1934 Act: the Securities Exchange Act of 1934, as amended.

     J. Optionee: any person to whom an option is granted under the Plan.

     K. Plan: this Encore Medical Corporation 2000 Non-Employee Directors Option
Plan.

     L. Stock Exchange: either the American Stock Exchange or the New York Stock
Exchange.

As amended May 16, 2002

- 7 -